Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021, has been entered.

Response to Arguments
Applicant's arguments filed with respect to the amendment “graphical topology” have been fully considered but they are not persuasive.  The addition of graphical topology raises issues under 35 USC 112.  Further, Examiner asserts that Cheng et al teaches the claimed graphical topology since at paragraph 0052 Cheng et al describes a digital representation or digital twin exists in a virtual space corresponding to a real space and includes a link for data flow from real space to virtual space as well as a link for information flow from virtual space to real space and virtual sub-spaces. The links for data flow or information flow correspond to a digital thread that represents a communication framework between sources of data and the digital twin model. The digital thread can enable an integrated view of asset data throughout a lifecycle of the .
Applicant's arguments filed with respect to the amendment “wherein the inter-digital-representation triggering or linking signals comprise at least signals for seizure and release of materials to synchronize the flow of batches of materials between the executable digital representations and the multiple physical stages of the multi-stage processing facility” have been fully considered but they are not persuasive.  Applicant argues the previously cited reference, De et al, does not teach this feature.  Examiner respectfully disagrees.  De et al, at paragraphs 0032-0035 and 0084 describes sensors and actuators which control, for example, valves. The sensors measure a wide variety of characteristics in the process system and the actuators alter a wide variety of characteristics in the process system such as valve openings to control material flow.  While De et al does not explicitly teach the seizure and release of materials, Examiner .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, “graphical topological commands” are not described in the specification in such a way to convey that the inventor had possession of the claimed invention.  For purposes of examination, it is noted that graphical topological commands does not distinguish the claim from the prior art.  The differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al, US 2019/0163215 in view of De et al, US 2019/0137982, and Miller, US 2018/0274961.


generate a set of executable digital representations each simulating material processing in one of multiple physical stages of the multi-stage processing facility by interpreting a first set of commands of the first group of configuration commands, wherein at least one of the set of executable digital representations comprises a model trained using a model training code from the model repository and the historical data (0038-0039 – model is trained based on actual input and historical input to train a model using a simulator); 
retrieve a second set of commands from the first group of configuration commands specifying a connection topology of the set of executable digital representations that digitally replicates the multi-stage processing facility, wherein the connection topology indicates a flow configuration of materials through the multiple physical stages (0051-0058 – creation of a digital twin linked with the physical system; 
retrieving a third set of commands from the first group of configuration commands that further specify the flow through the set of executable digital representations (paragraph 0052 – the lifecycle of the physical system is represented); 

load and execute the set of executable digital representations in a time sequence according to the flow through the connection topology of the set of executable digital representations and according to the inter-digital-representation triggering or linking signals (0052-0058 – running simulations of the facility using the digital twin); and 28Date of EFS DepositCase No.: 15718-354 May 4, 2018 
generate a graphic display of a predicted key performance indicator output from the execution of the set of executable digital representations (0058-0059, 0066 – measure and visualize performance values).  
Cheng et al does not explicitly teach “graphical topological commands.”  However, “graphical topological” does not distinguish the claim from the prior art.  The differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106.
Cheng et al does not explicitly teach the use of the digital twin in the context of a flow of batches of materials, however, De et al teaches an interactive batch operations 
Further, Cheng et al does not explicitly teach the inter-digital-representation triggering or linking signals comprise at least signals for seizure and release of materials to synchronize the flow of batches of materials between the executable digital representations and the multiple physical stages of the multi-stage processing facility.   De et al teaches sensors and actuators which control, for example, valves. The sensors measure a wide variety of characteristics in the process system and the actuators alter a wide variety of characteristics in the process system such as valve openings to control material flow (at paragraphs 0032-0035 and 0084) but the combination of Cheng et al and De et al does not explicitly teach the signals for seizure and release of material between representations and the physical stages of the processing facility.  Miller, an analogous reference, describes a flow meter with a digital twin wherein the system includes a flow restrictor denoting a valve and wherein the valve is configured to control the flow of material through a pipe.  A controller includes structure for generating control signals for an actuator in order to control a flow of a material (0027-0033).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Cheng et al and De et al the teachings of Miller since the 
As per claim 2, Cheng et al teaches the digital assistant of claim 1, wherein the processing circuitry is further configured to: provide a graphical user interface for uploading the at least one model training code; and store the at least one model training code in the model repository (0030-0033).  
As per claim 3, Cheng et al teaches the digital assistant of claim 1, wherein the real-time data and historical data comprise measurement data taken by sensors distributed in the multi-stage processing facility (0054).  
As per claim 4, Cheng et al teaches the digital assistant of claim 1, wherein at least two of the set of executable digital representations comprise a predictive model trained based on identical predictive model training code (0030-0033).  

As per claim 7, Cheng et al teaches the digital assistant of claim 1, wherein the second set of commands from the first group of configuration commands further specify real-time data or triggering signal communicated from the multi-stage processing facility to the set of executable digital representations, and wherein the processing circuitry is configured to load and execute the set of executable digital representations in the time sequence according to the real- time data or triggering signal communicated from the multi-stage processing facility in addition to according to the flow of batches of materials through the connection topology of the set of executable digital representations and 
As per claim 8, Cheng et al teaches the digital assistant of claim 7, wherein the real-time data or triggering signal communicated from the multi-stage processing facility are generated by sensors distributed in the multi-stage processing facility (0054-0055).  
As per claim 9, Cheng et al teaches the digital assistant of claim 7, wherein the processing circuitry is configured to receive the real-time data or triggering signal from the multi-stage processing facility using a predetermined communication message protocol (0054 – self-reporting, cloud services, etc).  
As per claim 10, Cheng et al fails to explicitly teach while De et al teaches wherein at least one of the inter-digital- representation triggering or linking signals comprise a predicted characteristics of the flow of30Date of EFS DepositCase No.: 15718-354 May 4, 2018batches of materials generated by one digital representation and inputted to a next digital representation connected according to the connection topology (0051-0056 – the iBatch system interfaces with each process in the topology wherein the resultant impact of each of the alternative actions on the running process enable users to make informed decisions).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Cheng et al the ability to input characteristics between digital representations connected according to connection topology as taught by De et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and 
As per claim 11, Cheng et al teaches the digital assistant of claim 1, wherein the processing circuitry is further configured to communicate control messages generated based on the predicted key performance indicator to the multi-stage processing facility using a predetermined communication protocol (0059, 0067).  
As per claim 13, Cheng et al teaches the digital assistant of claim 1, wherein the set of executable digital representations comprises predictive digital representations and non-predictive digital representations (0058-0059, 0061-0062 – allows for visualization of virtual and physical information, each virtual space can model a different digital twin instance to perform different types of analysis to see how a facility reacts to difference settings/senarios).  
As per claim 14, Cheng et al teaches the digital assistant of claim 1, wherein each of the set of executable digital representations comprises at least one log function specified in the first set of commands of the first group of configuration commands for generating timestamped log messages when executed, and wherein the processing circuitry is further configured to provide a log display panel for tracking activities of the set of executable digital representations being executed by displaying the timestamped log messages (0072 -0077 – historical data is used to train the model using a simulator; i.e., historical weather logs can be utilized).  
As per claim 15, Cheng et al teaches a method implemented by a digital assistant for a multi-stage processing facility including a communication interface circuitry for receiving real-time data from the multi- stage processing facility (0054), a 
generating a set of executable digital representations each simulating material processing in one of multiple physical stages of the multi-stage processing facility by interpreting a first set 31Date of EFS DepositCase No.: 15718-354 May 4, 2018 of commands of the first group of configuration commands, wherein at least one of the set of executable digital representations comprises a model trained using a model training code from the model repository and the historical data (0038-0039 – model is trained based on actual input and historical input to train a model using a simulator); 
retrieving a second set of commands from the first group of configuration commands specifying a connection topology of the set of executable digital representations that digitally replicates the multi-stage processing facility (0051-0058 – creation of a digital twin linked with the physical system); 
retrieving a third set of commands from the first group of configuration commands that further specify a flow of batches of materials through the set of executable digital representations (0052 – the lifecycle of the physical system is represented); 
retrieving a fourth set of commands from the first group of configuration commands in the configuration memory that specify inter-digital-representation 
loading and execute the set of executable digital representations in a time sequence according to the flow of batches of materials through the connection topology of the set of executable digital representations and according to the inter-digital- representation triggering or linking signals (0052-0058 – running simulations of the facility using the digital twin); and generating a graphic display of a predicted key performance indicator output from the execution of the set of executable digital representations (0058-0059, 0066).  
Cheng et al does not explicitly teach “graphical topological commands.”  However, “graphical topological” does not distinguish the claim from the prior art.  The differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106.
Cheng et al does not explicitly teach the use of the digital twin in the context of a flow of batches of materials, however, De et al teaches an interactive batch operations system using a digital twin (abstract, 0045-0058).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Cheng et al 
Further, Cheng et al does not explicitly teach the inter-digital-representation triggering or linking signals comprise at least signals for seizure and release of materials to synchronize the flow of batches of materials between the executable digital representations and the multiple physical stages of the multi-stage processing facility.   De et al teaches sensors and actuators which control, for example, valves. The sensors measure a wide variety of characteristics in the process system and the actuators alter a wide variety of characteristics in the process system such as valve openings to control material flow (at paragraphs 0032-0035 and 0084) but the combination of Cheng et al and De et al does not explicitly teach the signals for seizure and release of material between representations and the physical stages of the processing facility.  Miller, an analogous reference, describes a flow meter with a digital twin wherein the system includes a flow restrictor denoting a valve and wherein the valve is configured to control the flow of material through a pipe.  A controller includes structure for generating control signals for an actuator in order to control a flow of a material (0027-0033).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Cheng et al and De et al the teachings of Miller since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one 
Claims 16-18 are directed to substantially the same subject matter as claims 2-4.  Since the combination of Cheng et al and De et al teach the method associated with claims 2-4 and 6, the same art and rationale apply.

Claims 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al, De et al and Miller in view of D’Amato et al, US 2019/0163147.
As per claim 5, Cheng et al fails to explicitly teach while D’Amato et al teaches wherein the processing circuitry is further configured to: provide a graphical user interface comprising: a first graphical user interface component for obtaining a selection of attributes for establishing a library of executable digital representations; and a second graphical user interface component for graphically obtaining a first selection and a first arrangement of the set of executable digital representations from the library of executable digital representations; generate the first group of configuration commands according to the selection and the first arrangement of the set of executable digital representations in the second graphical user interface component and the selection of attributes in the first graphical user interface component; and store the first group of configuration commands in the configuration memory (abstract, 0005-0007, 0040, 0041 – component model library stores).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Cheng et al and De et al the ability to access a library of representations to generate commands as taught by 
As per claim 6, Cheng et al teaches the digital assistant of claim 5, wherein the processing circuitry is further configured to: provide a third graphical user interface component for graphically obtaining a second arrangement of the set of executable digital representations; generate a second group of configuration commands according at least the second arrangement of the set of executable digital representations; and provide a selectable option in the graphical user interface to execute the set of executable digital representations by interpreting either the first group of configuration commands or the second group of configuration commands (at least 0053 – virtual space can include and/or be associated with one or more virtual sub-spaces which can be used to model one or more parts of the digital twin and/or digital sub-twins).
Claims 19 and 20 are directed to substantially the same subject matter as claims 5 and 6.  Since the combination of Cheng et al, De et al, Miller and D’Amato et al teach the method associated with claims 5 and 6, the same art and rationale apply.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al, De et al and Miller in view of Official Notice.
As per claim 12, Cheng et al fails to explicitly teach the digital assistant of claim 1, wherein the first group of configuration commands are organized as a plurality of spreadsheets in text format.  Examiner takes official notice that organizing configuration .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al, US 2018/0267496 – Development of Control Applications in Augmented Reality Environment – a virtual component being a digital twin of real component and part of an automation system wherein a controller receives sensor signals and simulates activity of a virtual component with an augmented reality display based on digital representations of the virtual data


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683